Citation Nr: 1301492	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This case was previously before the Board in March 2012 when it was remanded for further development.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any residuals of cold injury, to include arthritis of the hands, knees, ankles, and feet.

2.  The evidence of record does not show that the Veteran has a current right ear hearing loss disability for VA purposes.

3.  Left ear hearing loss did not manifest in service, did not manifest within one year thereafter, has not been shown to have had its onset in service, and is not the result of a disease or injury incurred in active service. 

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has residuals of pneumonia causally related to active service.


CONCLUSIONS OF LAW

1.  Residuals of cold injury, to include arthritis of the hands, knees, ankles, and feet, were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

3.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

4.  Residuals of pneumonia were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in March 2007 and August 2007 that fully addressed all notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letters also informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records from Yamika Otolaryngology Clinic, Birch Street Medical Center, Sunnyside Community Hospital Imaging Department, Dr. M.D., and Dr. E.L., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in May 2012 and June 2012.

The Board notes that the Veteran has not been afforded a VA medical examination in regard to his claim for service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, review of the claims file does not reveal any diagnosis of any cold injuries, including arthritis of the hands, knees, ankles, and feet.  In addition, the claims file reveals no evidence, other than the Veteran's assertions, that any arthritis of the hands, knees, ankles, and feet may be related to the Veteran's active service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination regarding this claimed condition.

In March 2012 the Board remanded the claims for attempts to be made to obtain and associate with the claims file treatment records pertaining to the Veteran from Drs. M.D. and R.C. and for the Veteran to be afforded VA medical examinations regarding his bilateral hearing loss and reported residuals of pneumonia.

Authorization to obtain treatment records from Drs. M.D. and R.C. was obtained from the Veteran and in April and May 2012 requests for records were sent to Drs. M.D. and R.C. at the addresses identified by the Veteran.  The Board notes that a statement in the claims file indicates that the letters sent to Dr. M.D. were returned as the address was incorrect.  No response was received from either physician and the Veteran was notified of this in May 2012.  

The Veteran was afforded VA medical examinations in May 2012 and June 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are more than adequate in regard to the Veteran's claims for hearing loss and residuals of pneumonia, as the opinions are predicated on a full audiometric examination of the Veteran, pulmonary function tests, and review of his claims file.  The examinations consider the pertinent evidence of record, to include statements of the Veteran.  Rationale was provided for the opinions proffered.  

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand and the examinations are adequate.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing the Veterans Law Judge explicitly informed the Veteran of the requirements for service connection.  In addition, the Veteran demonstrated actual knowledge of this information.  The Veteran's statements specifically contend a relationship between the claimed conditions and his active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

A.  Residuals of Cold Injuries

The Veteran seeks entitlement to service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any cold injury including any arthritis.  Upon examination at separation from service in March 1967 the Veteran was not noted to have any residuals of cold injuries including any arthritis.  

In a statement dated in March 2007 the Veteran reported that he suffered from arthritis of the hands and feet due to exposure to extreme cold temperatures in Germany during Army training operations.  In a statement dated in October 2007 the Veteran reported that he had cold injuries to the hands, feet, and ankles due to exposure to extreme cold temperatures in Germany.  In September 2011 the Veteran reported that he had cold injuries, including arthritis of the hands, knees, feet, and ankles.  At the hearing before the undersigned in December 2011 the Veteran reported that he had training exercises in Germany in the winter and that he did not always have all of the proper equipment.  

The Board finds that entitlement to service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet, is not warranted.  Service treatment record do not reveal any complaint, diagnosis, or treatment for any cold injuries including any arthritis, and upon examination at separation from service the Veteran was not noted to have any cold injuries or arthritis.  Post service treatment records do not reveal any complaint, diagnosis, or treatment for any cold injuries, including any arthritis.  The Board acknowledges that the Veteran has reported that he had arthritis of the hands, knees, ankles, and feet due to exposure to cold in service and acknowledges that the Veteran has reported that Dr. M.D. has indicated that he had arthritis due to his exposure to cold temperatures in service.  However, there is no diagnosis of record of any cold injury or any arthritis and attempts to obtain additional treatment records from Dr. M.D. have been unsuccessful.  

In sum, the evidence of record is against a finding that the Veteran has had any residuals of cold injury, to include arthritis of the hands, knees, ankles, and feet, during the pendency of his claim.  As such, service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

B.  Hearing Loss 

The Veteran seeks entitlement to service connection for right and left ear hearing loss.

In addition to the general criteria discussed above, service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  Upon examination at separation from service in March 1967 the Veteran was not noted to have any bilateral hearing loss.  

In October 1994 the Veteran underwent a private audiological evaluation.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
-
15
LEFT
5
5
5
-
15

Speech audiometry was performed and revealed discrimination scores of 100 percent in both ears.  However, there is no indication that these results were produced using the Maryland CNC test.

In a statement dated in March 2007 the Veteran reported that he "was afflicted with the medical condition of tinnitus in both of [his] ears that caused bilateral hearing loss in both ears."  In March 2007 the Veteran reported that he had ringing in his ears on a daily basis from exposure to tank gun blasts while in the Army.  

In a statement dated in October 2007 the Veteran reported that he had hearing loss due to long exposure to tank fire without hearing protection while in service.  

In October 2008 the Veteran reported that during service he was exposed to grenade explosions and rifle fire without hearing protection.  

In July 2011 the Veteran underwent a private audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
-
20
LEFT
50
40
35
-
45

Speech audiometry was performed and revealed discrimination scores of 96 percent in the right ear and 88 percent in the left ear.  However, there is no indication that these results were produced using the Maryland CNC test.

The Veteran was diagnosed with assymetrical sensorineural hearing loss and sudden sensorineural hearing loss.

At the hearing before the undersigned in December 2011 the Veteran reported that he had ringing in his ears since a year or six months after separation from service.

The Veteran's spouse, in a statement received in December 2011, indicated that she noticed that the Veteran had declining hearing over the prior 10 years.  She reported that she had to repeat herself often or speak louder even if they were a few feet apart and that the television and radio had to be turned up louder.  

In May 2012 the Veteran was afforded a VA medical examination.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
10
15
25
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

The Veteran was diagnosed with normal hearing in the right ear, sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear, and tinnitus.  

The examiner noted that the Veteran reported that he was exposed to loud noise in service from gunfire and heavy equipment.  He indicated that no hearing protective devices were used.  The examiner noted that upon examination at separation from service in March 1967 the Veteran had hearing within normal limits.  The Veteran reported working as a farmer prior to the military and working as a retail clerk after the military.  The Veteran reported recreational activities of hunting and using power tools and indicated that hearing protective devices were used when available.  The examiner noted that a recent report of the Institute of Medicine found that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Therefore, the examiner rendered the opinion that as the Veteran's hearing was normal during service with no shift in hearing threshold levels it is less likely than not that his current hearing loss is due to his hazardous military noise exposure.  In addition the examiner stated that it is likely progressive due to further recreational noise exposure and age.  

The Board finds that entitlement to service connection for hearing loss is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  Upon separation from service, the Veteran was not noted to have any hearing loss.  The Board acknowledges that the Veteran has reported that he was exposed to loud noise in service as a tank crewman and review of the Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran served as an Armor Crewman.  The Board further acknowledges that the Veteran's spouse has reported that the Veteran has difficulty hearing.  The Veteran has reported that he was exposed to loud noise after service through hunting and the use of power tools.  Post service treatment records do not reveal any right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  In addition, although post service treatment records and examination reveal that the Veteran has a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385, there is no medical evidence of a hearing loss disability within one year of separation from service, and after examination in May 2012, the examiner rendered the opinion that the Veteran's hearing loss was less likely as not related to the Veteran's exposure to noise in service and likely progressive due to further recreational noise exposure and age.  As the Veteran does not have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, entitlement to service connection for right ear hearing loss must be denied.  As the evidence does not reveal that the Veteran has a left ear hearing loss disability that manifested in service or within one year of separation from service or has a left ear hearing loss disability related to his exposure to loud noise in service, entitlement to service connection for left ear hearing loss is denied.

C.  Residuals of Pneumonia

The Veteran seeks entitlement to service connection for residuals of pneumonia.

Upon examination at separation from service in March 1967 the Veteran was not noted to have any residuals of pneumonia.

X-rays of the chest in January 1999 revealed peribronchial thickening bilaterally, either chronic or due to underlying bronchitis, and questionable infiltrate, right infrahilar region within range of the right lower lobe.  X-rays of the chest in February 1999 revealed questionable improving infiltrate, right infrahilar region within range of the right lower lobe or overlapping vascular markings.  X-rays of the chest in March 1999 revealed moderate fibrotic stranding within both pulmonary apices and the study was noted to be otherwise unremarkable.  

In a statement dated in March 2007 the Veteran reported that he was treated for two weeks in November 1966 for pneumonia and that he had severe scarring of the lungs due to the pneumonia that still affects his breathing.  

In a statement dated in October 2007 the Veteran reported that during a medical examination in 2000 or 2001 his medical provider informed him that he had permanent lung damage and diminished breathing capacity due to his pneumonia.  The Veteran indicated that he had difficulty with breathing on a daily basis.

At the hearing before the undersigned in December 2011 the Veteran reported that his breathing felt taxed and that he had been told by a health care provider that he had scarring of the lungs.  

In June 2012 the Veteran was afforded a VA medical examination.  The Veteran was diagnosed with acute pneumonia in December 1966.  The medical history was reviewed and the examiner noted that the Veteran was seen in service with pleuritic pain, cough, and viral syndrome and was treated with antibiotics.  It was noted that the Veteran had one or two other infections since.  The Veteran was seen for respiratory infection in January 1999 and a chest x-ray was noted to reveal bronchitis with peribronchial thickening and right lower lobe mild infiltrate which resolved.  The Veteran was noted to have had a computed tomography (CT) scan of the chest in March 1999 and mild/moderate fibrotic stranding in both pulmonary apices was found.  There were no pathological abnormalities.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroids, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran did not have asthma, bronchiectasis, sarcoidosis, pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complications, respiratory failure, tumors or neoplasms, or any other pulmonary condition.  A chest x-ray was noted to reveal no significant abnormalities.  Pulmonary function testing revealed pre-bronchodilator test results to be normal and post-bronchodilator tests were therefore not performed.  

The examiner rendered the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran had isolated pneumonia/lung infection in service with no document pathological residuals.  Pulmonary function tests are totally normal and there were no current or even recent lung symptoms.  Chest x-ray was completely normal and no fibrous stranding remained.  There were no residuals and the condition in service was acute only and no longer existed.

The Board finds that entitlement to service connection for residuals of pneumonia is not warranted.  Service treatment records reveal that the Veteran was treated for pneumonia; however, upon examination at separation from service the Veteran was not noted to have any residuals of pneumonia.  Post service treatment records reveal that the Veteran has been treated for bronchitis and infections; however, there is no indication in the post service treatment records that the Veteran was treated for pneumonia.  The Veteran has contended that he has been told by providers that he had scarred lungs and has reported that he felt his breathing to be taxed.  Post service treatment records do not reveal any notation of "scarred" lungs.  After examination in June 2012 the Veteran was noted to have totally normal pulmonary function tests and no current or even recent lung symptoms.  The examiner stated that the Veteran's in service pneumonia was isolated and there were no documented pathological residuals.  The examiner rendered the opinion that the Veteran's current condition was less likely than not related to the Veteran's in service pneumonia.  As the Veteran is not currently diagnosed with any residuals of pneumonia and as the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, entitlement to service connection for residuals of pneumonia is denied.


ORDER

Service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet, is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for residuals of pneumonia is denied.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  

In March 2012 the Board remanded the Veteran's claim of entitlement to service connection for tinnitus for the Veteran to be afforded a VA medical examination and for an opinion to be obtained regarding the etiology of the Veteran's reported tinnitus disability.

In May 2012 the Veteran was afforded a VA hearing loss and tinnitus examination.  After examination the examiner diagnosed the Veteran with tinnitus.  In regard to the Veteran's tinnitus, the examiner again cited the recent Institute of Medicine report and indicated that since the Veteran's hearing was normal during service years with no shift in hearing threshold levels it is less likely as not that his tinnitus is due to his hazardous military noise exposure.  

The Board notes that the Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  As such, the Board finds the May 2012 VA medical opinion to be inadequate with regard to his tinnitus disability.  

The Board stated that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, as the basis of the opinion was that no hearing loss/tinnitus was shown at separation the claims are remanded for a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's tinnitus since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


